ON MOTION
MICHEL, Circuit Judge.

ORDER

Anthony L. Farrero moves for reconsideration of the court’s rejection of his petition for review of a letter of the Clerk of the Merit Systems Protection Board.
Farrero states that he seeks review of a letter from the Clerk of the Board, informing Farrero that his documents, treated as a request to reopen, were rejected.
In Haines v. Merit Sys. Protection Bd., 44 F.3d 998 (1995), we held that a letter from the Clerk of the Board, informing a federal employee that her case would not be reopened, was not a final order or decision that could be appealed to this court. Farrero argues that Haines is not relevant because he titled his document a petition for review. However, we note that Farrero previously filed a petition for *784review, which was denied, and thereafter filed a first request to reopen. That case is here as appeal no. 01-3109 and remains pending. The present appeal, appeal no. 01-3230, appears to be a second attempt to present new evidence to the Board, and as such, was properly treated by the Board as a request to reopen. Accordingly, Haines bars this court’s further review of the case.
Accordingly,
IT IS ORDERED THAT:
Farrero’s motion for reconsideration is denied and this petition for review is dismissed.